Citation Nr: 0518628	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-01 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for status-post deep vein 
thrombosis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
January 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for status-post deep vein thrombosis of the left leg.


REMAND

The veteran claims his diagnosed deep vein thrombosis of the 
left leg is etiologically related to symptoms first 
complained of in 1998 while he was still on active duty.  
Alternatively, the veteran's representative has suggested 
that the veteran's deep vein thrombosis could be secondary to 
his service-connected hypertension.

The veteran was afforded a VA fee basis examination in 
February 2004.  The examiner opined that the veteran's deep 
vein thrombosis was not connected to the symptoms first 
complained of in 1998 during military service.  The Board 
notes that the examiner did not address (because he was not 
asked to) the possibility that the veteran's deep vein 
thrombosis might be secondary to any of the veteran's 
service-connected disabilities.  On remand, this question 
should be addressed in another medical examination.  
Additionally, the examiner's notation that cramping began 
while the veteran was on active duty and that the thrombosis 
appeared shortly after military service raises a question of 
whether, given the size of any thrombosis in 2001, whether it 
could have likely started during active service that did not 
end until 2000.  

Treatment records from the Walter Reed Army Medical Center 
(WRAMC) show that the veteran's deep vein thrombosis arose 
after numerous long flights and long, sedentary meetings.  
The Board is aware of the possibility of thromboses occurring 
after long periods of sitting, as in long airline flights, 
and feels this possibility should also be explored.

At a hearing before the undersigned Veterans Law Judge, the 
veteran testified that he is seen on a regular basis for 
treatment of his deep vein thrombosis by a specialist at the 
National Naval Medical Center (NNMC), Bethesda, Maryland.  
The only medical records available from NNMC Bethesda are 
from November 2001.  On remand the RO should attempt to 
obtain all related records from NNMC Bethesda.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and ask him to submit all 
pertinent information or evidence 
which has not been secured 
previously that he may have in his 
possession.  The veteran should also 
be asked if there are any other 
potential sources of medical 
treatment records related to this 
claim.  

The RO should then take the steps 
necessary to obtain treatment 
records from NNMC Bethesda, and from 
any other sources identified by the 
veteran.  

2.  After the above-requested 
development is accomplished, the RO 
should arrange for the veteran to 
undergo a VA examination by a 
physician with appropriate expertise 
to determine whether it is as likely 
as not that the veteran's diagnosed 
deep vein thrombosis is traceable to 
any of the symptoms exhibited by the 
veteran while in military service.  
The examiner should also express an 
opinion as to whether it is as 
likely as not that the veteran's 
diagnosed deep vein thrombosis has 
been caused or made worse by any of 
his service-connected disabilities 
(hypertension, left shoulder 
degenerative joint disease, left and 
right foot peripheral neuropathy, 
laceration of the right thumb).  The 
examiner should also be asked 
whether the size and location of the 
veteran's deep vein thrombosis when 
discovered suggest any onset during 
his military service that ended in 
January 2000.  In addressing these 
questions, the examiner should 
explore the veteran's history of any 
sedentary periods that preceded the 
diagnosis of his deep vein 
thrombosis.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation.  If the 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.  

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 
(2004).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

